TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00007-CV
NO. 03-03-00019-CV
NO. 03-03-00050-CV
NO. 03-03-00051-CV
NO. 03-03-00059-CV


In re Bexar County, Texas
&
In re Nueces County, Texas
&
In re Dallas County, Texas
&
In re Harris County, Texas
&
In re Montgomery County, Texas




ORIGINAL PROCEEDINGS FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N

 
	Relators Bexar County, Nueces County, Dallas County, Harris County, and
Montgomery County each filed with this Court a petition for writ of mandamus, which we have
consolidated on our own motion.  We deny the relators' petitions for writ of mandamus.  See Tex.
R. App. P. 52.8(a).
 
  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Justice Puryear dissents and would grant the petition for writ of mandamus, based on section 15.015
of the civil practice and remedies code.  Tex. Civ. Prac. & Rem. Code Ann. § 15.015 (West 2002).

Filed:  February 21, 2003